Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the claim recites “a connection mechanism ‘on backs’ of the solar modules”. This limitaiton is indefinite as it is not written in idiomatic English and as such, it is unclear what Applicant attempts to convey with this limitation. It is unclear if there is a single connection mechanism which extends along the back of both modules, or if a connection mechanism is located on each of the two modules such  that two connection mechanisms are claimed. Revision is required. 

Claim limitation “means of” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is not a clear functionality associated with the “means” terminology.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

	Regarding Claim 3, the claim is rejected for use of the same indefinite terminology, i.e. “on backs” and “by means”. The claim also recites “the clasps” without proper antecedence. 

	Regarding Claim 4, the claim recites “wherein a value of the ruler is obtained by calculating a distance of the length adjustment member moving on the main body and an inclined angle of the main body with respect to the solar module”. This limitaiton is indefinite as it is unclear what Applicant intends to structurally limit the claim through use of this limitation. Applicant appears to describe a method of determining the angle of adjustment of the solar module during operation, however, it is not clear how this method applies to the structural nature of the claims. The claims are drawn to a product and as such, any functionality thereof is not given patentable weight outside the structural restrictions such functionality imposes. As Examiner cannot ascertain what if any structure is required to accomplish this method, Examiner cannot apply patentable weight to the indefinite limitation. 

	Regarding Claim 7, the claim recites “the pipe” without proper antecedence.  Furthermore, the term “configured to put on the pipe” is indefinite as it is not written in idiomatic English such that Examiner can ascertain what Applicant wishes the relationship between the tube and pipe to be. 

	Regarding Claim 9, the claim recites “wherein the first end of the strap passes through the tension adjustment member to attach to the anti-skid member” without proper antecedence for all limitations therein. Revision is required. 

	All claims not addressed are rejected as depending from Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20220200524 by Krantz in view of US 20170288603 by Brennan.

Regarding Claim 1, Krantz discloses a folding solar module comprising at least two PV panels (30, 32 Fig. 1 teaching “a folding solar panel, comprising two solar modules”) having two support legs (100 Fig. 5 teaching “two support legs”)  and a connection element (120 Fig. 5 teaching “and a connection mechanism on backs of the solar modules”). Each support leg includes a main body which is pivotably attached to the PV panel onto which it is adhered by the connection element (128 Fig. 6 [0024] teaching “wherein each of the support legs include a main body and pivotably secured to the solar module by means of the connection mechanism”). 

Krantz is silent as to the material of the support legs, however, aluminum alloy is a known material for sure in solar module as it is known to be light weight, and therefore, it would have been obvious to a skilled artisan to employ aluminum alloy for any such feature in the support legs, based on its routine and conventional use in the art, teaching “formed of aluminum alloy”. 

Krantz discloses an adjustment element which controls the angle of adjustment for the PV panels but does not expressly disclose a strap. 

However, Brennan discloses  PV module which an angle adjustment mechanism disposed on the backside thereof, wherein instead of a leg a disclosed by Krantz, an adjustable strap is used to position the main body leg of the support device at a desired angular configuration (7 Fig. 2, 3 teaching “a strap having a first end attached to the main body, and a length adjustment member moveably disposed on the main body for adjusting length of the strap, thereby adjusting an angle of each of the solar modules with respect to the ground”). 

Brennan’s method of changing the angular configuration of the PV module by use of an adjustable strap is a known functional equivalent to Krantz’s adjustment leg, and as such, it would have been obvious to a skilled artisan to employ either routine and conventional adjustment mechanism known in the art, thereby rendering obvious the claimed limitations. The claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 2, modified Krantz discloses rivets for attaching the straps to the support legs (Brennan 5 Fig. 3 [0021]) and a bracket to attach the connection element to the PV panel (Krantz 122 Fig. 6 teaching “wherein each of the solar modules include a plurality of clasps for mounting both the connection mechanism and the straps on the back of the solar module”). The PV panels are angled between 30-60 degrees (Krantz [0024] teaching the claimed “wherein the solar module is inclined at an angle between 30 degrees and 60 degrees with respect to the ground”). 

Regarding Claim 3, modified Krantz discloses a bracket attaches the connection element to the back of the PV panel (Krantz 122 Fig. 6 teaching “wherein the connection mechanism is mounted on backs of the solar modules by means of the clasps”). 


Regarding Claim 5, Krantz discloses the support legs are pivotably attached to the back of the PV modules and each PV module includes a recessed portion in the back to accommodate all the associated accessories protruding from the back when in the folded, closed position (Fig. 7, 8 teaching “wherein the two support legs are joined pivotably, and wherein one of the solar modules further comprises a pocket provided on the back”). 

Regarding Claim 7, modified Krantz fails to disclose a tubular end on one side of the support legs and an anti-skid member disposed at the other end of the support leg. However, Brennan discloses when attaching the support leg to the body of the PV panel, a tube end internal eye is used to mount to the connection element (12 Fig. 3 [0022]) and a tie-down loop is disposed at the other end of the support leg (5 Fig. 3, 4 [0022]). As such, when combining Krantz with Brennan, the routine and conventional elements disclosed by Brennan to accomplish pivotably mounting a support leg to the backside of the PV module would be an obvious modification to a skilled artisan, thereby rendering obvious the claimed “wherein the support leg further comprises a tubular plastic member at a first end of the main body and configured to put on the pipe, and an anti-skid member disposed at a second end of the main body and rested on the ground”. The claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 8, modified Krantz discloses a ladder lock which connects to the strap end which connects to a rivet which attaches to the PV module (Brennan 5, 16, 15 Fig. 4 teaching “wherein the support leg further comprises a plastic buckle at a second end of the strap, the buckle configured to attach to one of the clasps”). Although Brennan is silent to the material of the buckle, plastic is a routine and conventional material in all arts for use to form extruded features such as buckles including ladder locks. It would have been obvious to a skilled artisan that when forming the ladder lock, plastic would be a viable option for selection. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Regarding Claim 9, modified Krantz discloses a ladder lock through which the strap is inserted to be tightened for a desired angular positioning (Brennan [0022] teaching “wherein the first end of the strap passes through the tension adjustment member”). Brennan also discloses a series of tie down loops which would prevent sliding of the system (4 Fig. 4 [0022] teaching “ to attach to the anti-skid member”). Therefore, when combining the teachings of Krantz with Brennan, it would be obvious to include the tie down loops to prevent the system from moving. 

Regarding Claim 10, modified Krantz discloses a handle for carrying the PV modules when folded (Krantz Fig. 7 and 8 teaching “wherein each of the solar modules further comprise a handle on the back”). The handle is generally trapezoidal in shape (Fig. 8, 9 teaching the handle being trapezoidal and including a cavity”) and furthermore, case law holds the a change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). If Applicant alleges criticality associated with the “trapezoidal” shape, evidence is required to support the position. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krantz and Brennan and further in view of CN 104362947 by Cao et al (hereinafter Cao). 

Regarding Claim 4, modified Krantz fails to disclose the claimed ruler element. 

However, Cao discloses use of a ruler in a solar tracking assembly to guide the angular positioning of the solar panels to a desired inclination (14 Fig. 1 Claims teaching “wherein the support leg further comprises a plurality of rulers disposed on the strap, each of the rulers having a plurality of angle marks, and wherein a value of the ruler is obtained by calculating a distance of the length adjustment member moving on the main body and an inclined angle of the main body with respect to the solar module”). 

Therefore, as modified Krantz’s strap is the positioning element with the PV module assembly, it would have been obvious to employ ruler markings thereon, as taught by Cao, so as to facilitate determination of the angular positioning of the panel during operation. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krantz and Brennan and further in view of US 20170040932 by Lillywhite et al (hereinafter Lillywhite) and US 5333634 by Taylor.  

Regarding Claim 6, modified Krantz fails to disclose the structure of the connection mechanism as claimed. 

However, Lillywhite discloses  PV assembly wherein the pivotal connection is a linearly extending pole structure along the back of the panel to accommodate the rotation of a kick stand to provide a desired incline (Fig. 5A). Therefore, a skilled artisan would appreciate such a configuration could be used to position modified Krantz’s PV module support legs, as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Additionally, Taylor discloses tubing rods for support and mounting may include tubular sections having an elastic cord disposed therethrough and female/male components to allow for the tubing to extend into a straight configuration (Fig. 6a, Fig. 6B teaching “wherein the connection mechanism includes a plurality of pipes made of aluminum alloy, a strap made of nylon and passing through the pipes, and a fastening member at a first end of each of the pipes; and wherein the fastening members are configured to join to straighten the connection mechanism”). Taylor aims to solve the same problem as the instant disclosure, i.e. improve the ability to assemble or disassemble a structure (instant Abstract and Taylor Col 7 L 11-40) therefore, Taylor is analogous art with the instant disclosure. 

A skilled artisan would appreciate the use of the tensioned rod disclosed by Taylor for the linearly extending rod for pivotal mounting of the support legs in modified Krantz’s PV system, in order to streamline assembly/disassembly of the module if desired. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721